EXHIBIT LANTRONIX REPORTS RESULTS FOR THE FISCAL YEAR AND FOURTH FISCAL QUARTER ENDED JUNE 30, ANNUAL DEVICE NETWORKING NET REVENUES GROW BY 11% IRVINE, Calif., September 11, 2008 Lantronix, Inc. (Nasdaq: LTRX), a leader in device networking and data center management technologies, today announced financial results for the fiscal year and fourth fiscal quarter ended June 30, 2008. Highlights for the Fiscal Year Ended June 30, 2008 · Total net revenues were $57.6 million for the fiscal year ended 2008, an increase of 4%, compared to $55.3 million for the fiscal year ended 2007; · Device networking net revenues were $53.7 million for the fiscal year ended 2008, an increase of 11%, compared to $48.6 million for the fiscal year ended 2007; · Implemented restructuring plans in June and July 2008 to optimize Lantronix’s organizational structure and drive profitability and growth. Along with other expense reductions, these measures are expected to reduce annualized cash expenses by approximately $3.0 million; · Inventories, net, were $8.0 million as of June 30, 2008, a decrease of 27% or $3.0 million, compared to $11.0 million as of June 30, 2007. Accounts payable were $7.7 million as of June 30, 2008, a decrease of 30% or $3.3 million, compared to $11.0 million as of June 30, 2007; · Appointed Jerry Chase President and Chief Executive Officer. Lantronix also appointed Mr. Chase to the Company’s Board of Directors in February 2008; · Appointed Lewis Solomon, Chairman of Harmonic Lightwave (NASDAQ: HLIT), as a member of its Board of Directors in May 2008; · Appointed Larry Sanders, director of Xantrex Technology, Inc, as a member of its Board of Directors in December 2007; · Appointed Thomas M. Wittenschlaeger, Chairman and CEO of Raptor Networks Technology, Inc., as a member of its Board of Directors in September 2007; · Appointed Bernhard Bruscha, founder and former Chairman of Lantronix, as a member of its Board of Directors in August 2007; · Appointed Curt Brown, former Executive Vice President of Research and Development of the Company, as a member of its Board of Directors in August 2007; · Announced ManageLinx™, a ground-breaking remote product service-enablement platform which provides secure remote access to firewall-protected devices and ties the Company’s network connectivity and remote IT management technology solutions into one, complete offering; Page 2 of 10 · Launched an award winning business partner program that rewards channel partners for their commitment to Lantronix and strengthens ongoing business relationships. “We are pleased to report annual net revenue growth in what has been described as a soft U.S. economy, driven in large part by an 11% increase in device networking revenues and strong international growth,” said Jerry Chase, President and CEO of Lantronix. “Demand continues to be driven globally by customers seeking to differentiate their products, deploy new applications and generate new revenue streams.” “The restructuring plans we implemented this summer streamlined our organization enabling us to be more responsive to customers, drive profitability and focus on our responsibilities to our shareholders,'' said Jerry Chase, President and CEO. “This difficult, but necessary step is areflection of our strong commitment to non-GAAP profitability and positive cash flow. We can now focus our efforts on improving and expanding our product lines, and accelerating our growth and profitability.” Financial Results for the Fiscal Year Ended June 30, 2008 Total net revenues were $57.6 million for the fiscal year ended 2008, an increase of 4%, compared to $55.3 million for the fiscal year ended 2007. Net loss computed in accordance with U.S. generally accepted accounting principles (GAAP) was ($2.5) million, or ($0.04) per share, for the fiscal year ended 2008 compared to GAAP net loss of ($1.7) million, or ($0.03) per share, for the fiscal year ended 2007. The GAAP net loss for the fiscal year ended 2008 included a restructuring charge of $757,000. The GAAP net loss for the fiscal year ended 2007 included a gain on the sale of a long-term investment of $700,000. In addition to GAAP results, Lantronix reports adjusted net income (loss), referred to as “non-GAAP net income (loss).” A discussion of Lantronix’s use of these non-GAAP financial measures is set forth below. Reconciliations of GAAP net income to non-GAAP net income for the fiscal quarters and years ended June 30, 2008 and 2007, respectively, appear in the financial statements portion of this release. Non-GAAP net income computed with the adjustments to GAAP reporting set forth in the attached reconciliation, was $97,000 for the fiscal year ended 2008 compared to a non-GAAP net loss of ($468,000) for the fiscal year ended 2007. Page3 of 10 Net revenue for the Americas region was $33.2 million for the fiscal year ended 2008, a decrease of 5%, compared to $35.0 million for the fiscal year ended 2007. Net revenue for the Europe, Middle East and Africa (EMEA) region was $16.6 million for the fiscal year ended 2008, an increase of 19%, compared to $14.0 million for the fiscal year ended 2007. Net revenue for the Asia Pacific region was $7.8 million for the fiscal year ended 2008, an increase of 22%, compared to $6.4 million for the fiscal year ended 2007. As a percentage of net revenues, the Americas, EMEA and Asia Pacific regions were 58%, 29% and 13%, respectively, for the fiscal year ended 2008 compared to 63%, 25% and 12%, respectively, for the fiscal year ended 2007. Gross profit margin was 50.5% for the fiscal year ended 2008, compared to 51.2% for the fiscal year ended 2007. The decrease in gross profit margin percent was primarily attributable to an increase in certain inventory reserves in connection with a review of our product offerings as part of our efforts to simplify our product portfolio by discontinuing slow-moving and non-strategic products. Selling, general and administrative expense was $23.9 million for the fiscal year ended 2008 compared to $23.2 million for the fiscal year ended 2007. Research and development expense was $6.9 million for the fiscal year ended 2008 compared to $7.4 million for the fiscal year ended 2007. Total operating expenses were $31.7 million for the fiscal year ended 2008 compared to $30.8 million for the fiscal year ended 2007. Operating expenses for the fiscal year ended 2008 included a restructuring charge of $757,000. Highlights for the Fourth Fiscal Quarter ended June 30, 2008 · Total net revenues were $14.7 million for the fourth fiscal quarter of 2008 compared to $14.7 million for the fourth fiscal quarter of 2007; · Device networking net revenues were $14.1 million for the fourth fiscal quarter of 2008, an increase of 9%, compared to $12.9 million for the fourth fiscal quarter of 2007; · Launched updated website, which offers a simplified interface to help visitors better understand the full range of Lantronix's products and platforms. New sales tools, including a library of product marketing videos, case studies and tutorials, are available to clearly explain the benefits of Lantronix technology, including maximized efficiencies, improved processes and greater business intelligence based on real-time information; · Announced the availability of “The Maturity of Remote Product Service”, a research report recently published by Aberdeen Group, a Harte-Hanks Company (NYSE:HHS). Sponsored by Lantronix and validating the market need for our ManageLinx solution, Aberdeen's benchmark survey of 150 customers reported that in an extremely competitive service landscape, best-in-class service firms are turning to remote product solutions (RPS) to increase the efficiency of their service organizations, to deliver better service and to increase customer availability, while more efficiently managing service-related costs. Page4 of 10 Financial Results for the Fourth Fiscal Quarter ended June 30, 2008 Net revenues were $14.7 million for the fourth fiscal quarter of 2008 compared to $14.7 million for the fourth fiscal quarter of 2007. GAAP net loss was ($1.4) million, or ($0.02) per share, for the fourth fiscal quarter of 2008 compared to a GAAP net loss of ($89,000), or ($0.00) per share, for the fourth fiscal quarter of 2007. The GAAP net loss for the fourth fiscal quarter of 2008 included a restructuring charge of $757,000. Non-GAAP net loss computed with the adjustments to GAAP reporting set forth in the attached reconciliation, was ($70,000) for the fourth fiscal quarter of 2008 compared to non-GAAP net income of $363,000 for the fourth fiscal quarter of Net revenue for the Americas region was $8.0 million for the fourth fiscal quarter of 2008, a decrease of 15%, compared to $9.5 million for the fourth fiscal quarter of 2007. Net revenue for EMEA region was $4.9 million for the fourth fiscal quarter of 2008, an increase of 30%, compared to $3.8 million for the fourth fiscal quarter of 2007. Net revenue for the Asia Pacific region was $1.8 million for the fourth fiscal quarter of 2008, an increase of 23%, compared to $1.4 million for the fourth fiscal quarter of 2007. As a percentage of net revenues, the Americas, EMEA and Asia Pacific regions were 55%, 33% and 12%, respectively, for the fourth fiscal quarter of 2008 compared to 64%, 26% and 10%, respectively, for the fourth fiscal quarter of 2007. Gross profit margin was 50.5% for the fourth fiscal quarter of 2008, compared to 50.8% for the fourth fiscal quarter of 2007. Selling, general and administrative expense was $6.3 million for the fourth fiscal quarter of 2008 compared to $5.7 million for the fourth fiscal quarter of Research and development expense was $1.7 million for the fourth fiscal quarter of 2008 compared to $1.9 million for the fourth fiscal quarter of 2007. Total operating expenses were $8.8 million for the fourth fiscal quarter of 2008 compared to $7.6 million for the fourth fiscal quarter of 2007. Operating expenses for the fourth fiscal quarter of 2008 included a restructuring charge of $757,000. Balance Sheet Highlights Cash and cash equivalents were $7.4 million as of June 30, 2008, a decrease of $148,000 compared to $7.6 million as of June 30, 2007. Page5 of 10 Accounts receivable, net, were $4.2 million as of June 30, 2008, an increase of $755,000 compared to $3.4 million as of June 30, 2007. Inventories, net, were $8.0 million as of June 30, 2008, a decrease of $3.0 million compared to $11.0 million as of June 30, 2007. Accounts payable were $7.7 million as of June 30, 2008, a decrease of $3.3 million compared to $11.0 million as of June 30, 2007. Working capital was $5.7 million as of June 30, 2008, an increase of $99,000 compared to $5.6 million as of June 30, 2007. Other Highlights During September 2008, Lantronix announced that it entered into an amendment to its Loan and Security Agreement (the “Loan Agreement”) with Silicon Valley Bank, which provides for a three-year $2 million Term Loan and a two-year $3 million Revolving Credit Facility. “This Loan Agreement exemplifies our strong relationship with Silicon Valley Bank and reflects our commitment to non-GAAP profitability and positive cash flow,” said Reagan Y. Sakai, Chief Financial Officer. “Our working capital initiatives have resulted in annual reductions to net inventories and accounts payable of $3.0 million and $3.3 million, respectively, and the addition of the Term Loan is a logical step towards meeting our anticipated working capital requirements.” NASDAQ Listing Compliance On June 25, 2008, the Company received a letter from The NASDAQ Stock Market stating that the Company has been provided an additional 180 calendar days, or until December 22, 2008 to regain compliance with the $1.00 minimum per share requirement for continued listing as set forth in NASDAQ Marketplace Rule 4310(c)(4) (the “Rule”). The NASDAQ letter notes that while Lantronix’s common stock (the “Common Stock”) had not regained compliance with the Rule within the 180 calendar days granted the Company in the initial letter from The NASDAQ Stock Market on December 26, 2007, the Company meets all other initial listing criteria for The NASDAQ Capital Market as set forth in Marketplace Rule 4310(c)(8)(D) and is therefore eligible for an extension. The NASDAQ letter has no effect on the listing of the Common Stock at this time.If the Company is not able to demonstrate compliance with the Rule by December 22, 2008 Lantronix will be notified that its common stock will be delisted. At that time, the Company may appeal the determination to delist its common stock. Page6 of 10 Discussion of Non-GAAP Financial Measures Non-GAAP net income (loss) consists of net income (loss) excluding share-based compensation, depreciation and amortization, litigation settlement, interest income (expense), other income (expense), income tax provision (benefit), as well as charges and gains that are driven primarily by discrete events that management does not consider to be directly related to the company's core operating performance. Lantronix believes that the presentation of non-GAAP net income (loss) provides important supplemental information to management and investors regarding financial and business trends relating to the company's financial condition and results of operations. The non-GAAP financial measures disclosed by the Company should not be considered a substitute for, or superior to, financial measures calculated in accordance with GAAP, and the financial results calculated in accordance with GAAP and reconciliations to those financial statements should be carefully evaluated. The non-GAAP financial measures used by the Company may be calculated differently from, and therefore may not be comparable to, similarly titled measures used by other companies. The Company has provided reconciliations of the non-GAAP financial measures to the most directly comparable GAAP financial measures. Conference Call and Webcast Management will conduct a conference call with simultaneous webcast on Wednesday, September 17, 2008 at 5:00 p.m. Eastern time. President and Chief Executive Officer Jerry Chase and Chief Financial Officer Reagan Sakai will be on the call to discuss the fiscal year and fourth fiscal quarter results and answer questions. Interested parties may participate in the conference call by dialing 800-322-2803 (International dial-in 617-614-4925) and entering passcode 79664432. The live webcast of the conference call may be accessed by visiting About Us: Investor Relations: Presentations at the Lantronix web site at http://www.lantronix.com. A telephonic replay of the conference call will be available through October 17, 2008 by dialing 888-286-8010 (international dial-in 617-801-6888) and entering passcode 93208588. The webcast will be archived on the Company's web site for twelve months. About
